UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-8049


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

GEORGE P. SMITH,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:00-cr-00343-JRS-1)


Submitted:   February 26, 2013                 Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George P. Smith, Appellant Pro Se. Erik Sean Siebert, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               George   P.    Smith    appeals    the   district     court’s    order

denying his motion to reconsider the district court’s previous

order denying Smith’s 18 U.S.C. § 3582(c)(2) (2006) motion.                       We

have     reviewed       the   record     and     find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Smith, No. 3:00-cr-00343-JRS-1 (E.D.

Va. Nov. 8, 2012).            We dispense with oral argument because the

facts    and    legal    contentions     are     adequately   presented      in   the

materials      before    this   court    and     argument    would    not   aid   the

decisional process.



                                                                            AFFIRMED




                                          2